Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 16/490,317 filed on 11/21/2019.  Claims 21-40 are currently pending.

Claim Objections
Claims 21, 25, 26 and 30 are objected to because of the following informalities:
Claim 21, line 12, “devices” should be changed to “device”.
Claims 25 and 26, “a secondary side” should be changed to “the secondary side”.
Claim 30, “a secondary side” should be changed to “the secondary side”, and “a primary side” should be changed to “the primary side”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims are rejected under 35 U.S.C. 102(b) as being anticipated by Arnold et al. (US 8,978,799).
As to claim 21, Arnold et al show a transmission arrangement (Figs. 1 and 2) for a transmission of a vehicle, comprising: 
a dividing housing element (17) configured to divide the transmission arrangement into at least one wet space (right side of cover 17) and at least one dry space (left side of cover 17); 
at least one torsional damper (1) for damping torsional vibrations; 
at least one disconnecting device (wet clutch B) for disconnecting a torque flow of a drive from a transmission input shaft (27) of the transmission; 
a mass damper device (dual-mass flywheel – col. 2, line 7) arranged in a torque flow between a secondary side (right) of the at least one torsional damper (1) and a primary side (left) of the disconnecting device (clutch B); 
the at least one torsional damper being arranged in the dry space, and the at least one disconnecting device being arranged in the wet space; and 
wherein a connection device (2) for an electric machine (16, 18) is arranged and is operatively connected on a radial inner side to a radial outer side of the disconnecting devices in the same axial plane as the disconnecting device. 
As to claims 22-24, wherein the mass damper device is arranged in the dry space; wherein the mass damper device is configured to damp vibrations of at least one of a first order and a second order (inherent); wherein the mass damper device is connected on one side (left side) to the disconnecting device (clutch B). 

As to claim 26, wherein the torsional damper (1) has an added mass element (one of the masses of the dual-mass flywheel) in the torque flow on the secondary side of the torsional damper. 
As to clam 27, wherein the torsional damper (1)3 is constructed to compensate a radial offset between a driveshaft (7) connected to a primary side (left) of the torsional damper (1), and an input element (8) of the disconnecting device. 
As to claim 28, wherein the connection device (17) is connected to a secondary side (right) of the disconnecting device (via the bold to the bell 15 and to the hub 23). 
As to claim 29, wherein the disconnecting device is a clutch. 
As to claim 30, wherein the secondary side of the clutch is formed by an outer plate carrier (3, 23) and a primary side is formed by an inner plate carrier (4, 8). 
As to claim 31, wherein a primary side element (8) of the disconnecting device and the mass damper device are supported in the dividing housing element via a grooved ball bearing (9). 
As to claim 32, wherein the dividing housing element (17) is arranged so that the wet space forms an interior space of the transmission. 
As to claim 33, wherein the mass damper device (dual-mass flywheel) is arranged substantially (most of the portion of the dual-mass flywheel) in radial direction inside of a maximum radial extent of the torsional damper (1) and substantially in the same axial plane. 

a dividing housing element (17) configured to divide the transmission arrangement into at least one wet space (right side of cover 17) and at least one dry space (left side of cover 17); 
at least one torsional damper (1) for damping torsional vibrations; 
at least one disconnecting device (wet clutch B) for disconnecting a torque flow of a drive from a transmission input shaft (27) of the transmission; 
the at least one torsional damper being arranged in the dry space, and the at least one disconnecting device being arranged in the wet space;
a connection device (23) for an electric machine (16, 18) is arranged in the wet space; and 
wherein the connection device extends in a radial direction and is arranged adjacent to the disconnecting device in an axial direction on a secondary side (left) of the disconnecting device. 
As to claim 35, wherein the torsional damper (1) has a wobble-compensating connection element (the plate right under the torsional spring of damper 1) in a torque flow on a secondary side (right) of the torsional damper (1). 
As to claim 37, additionally comprising a pilot bearing (9) in a shaft (27) and wherein an input element (8) of the disconnecting device is supported by the pilot bearing (9) connected to a primary side (right) of the torsional damper (1). 
As to claim 39, wherein the disconnecting device comprises at least one actuating element (13), wherein a sealing element (6) is fastened to a primary side 
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection bases alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable.  In re Brown, 173 USPQ 685, 688 (CCPA 1972).  See MPEP 2113.
As to claim 40, additionally comprising a hub (26) having a radially inner side and radially outer side; and 
wherein a secondary side (right) of the disconnecting device is connected via a rivet connection (at the lower portion of the hub 23) to the hub, and further comprising a spline for connecting to a transmission input shaft (27), the spline being arranged on the radial inner side and radial outer side of the hub.

Allowable Subject Matter
Claims 36 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658